t c no united_states tax_court james g katherine bourekis petitioners v commissioner of internal revenue respondent docket no filed date r determined a deficiency for the taxable_year the notice_of_deficiency did not include any additions to tax or penalties however the notice did include a statement that interest would accrue on the deficiency in a timely petition ps attempt to place in dispute penalties and interest ps did not make a written request with the irs to abate interest however they assert that they made an informal request and that the notice_of_deficiency should be considered a final_determination not to abate interest under sec_6404 r filed a motion to dismiss for lack of jurisdiction and to strike with respect to penalties and interest held we lack jurisdiction to consider additions to tax or penalties which were not determined in the notice_of_deficiency held further we lack jurisdiction under sec_6404 since under these circumstances the notice_of_deficiency issued to ps does not constitute a notice of the secretary's final_determination not to abate interest robert e kovacevich for petitioners michelle k loesch and pamela wilson fuller for respondent opinion cohen chief_judge this case was assigned to chief special_trial_judge peter j panuthos pursuant to the provisions of sec_7443a the court agrees with and adopts the opinion of the special_trial_judge which is set forth below opinion of the special_trial_judge panuthos chief special_trial_judge this matter is before the court on respondent's motion to dismiss for lack of jurisdiction and to strike with respect to penalties and interest as explained in greater detail below we shall grant respondent's motion unless otherwise indicated section references are to the internal_revenue_code as amended rule references are to the tax_court rules_of_practice and procedure background james g and katherine bourekis petitioners claimed a loss on their federal_income_tax return related to their investment in pcs ltd partnership pcs or the partnership following an examination of the partnership respondent proposed to disallow a substantial portion of petitioners' claimed loss as a consequence of these developments petitioners agreed to extend the period of limitations for their tax_year and agreed to be bound by the court's redetermination of the pcs loss issue in kantor v commissioner tcmemo_1990_380 affd in part and revd in part 998_f2d_1514 9th cir in date petitioners received a letter from revenue_agent janet kenley along with a copy of the opinion issued by the court_of_appeals for the ninth circuit in kantor a form_4549 an examination_report and a form_870 a closing_agreement in the letter revenue_agent kenley advised petitioners that a final_decision had been entered in the kantor case sustaining respondent's determination disallowing the pcs loss the form_4549 which contained a computation of petitioners' tax_liability including the disallowance of petitioners' distributive_share of the pcs loss indicated that petitioners are liable for a deficiency in tax in the amount of dollar_figure as well as statutory interest on the deficiency computed through date in the amount of dollar_figure revenue_agent kenley's letter which also stated that no penalties were being asserted requested that petitioners execute the form_870 and pay the resulting tax and interest due for it appears that petitioners declined to execute the form_870 on date petitioners submitted a check to respondent in the amount of dollar_figure to be treated as an advance_payment of any_tax deficiency thereafter found to be due for petitioners intended to terminate the running of statutory interest on any deficiency for on date respondent issued a notice_of_deficiency to petitioners determining a deficiency in their federal_income_tax for in the amount of dollar_figure the notice_of_deficiency included a statement that interest will accrue on the deficiency from the due_date of the return until the date the deficiency is paid the notice_of_deficiency did not include a determination that petitioners were liable for any additions to tax or penalties petitioners invoked the court's jurisdiction by filing a timely petition for redetermination at the time the petition was filed petitioners resided in spokane washington paragraph of the petition states that petitioners are contesting the deficiency in the amount of dollar_figure as well as penalties under sec_6601 and sec_6653 and and interest paragraph includes an allegation that the commissioner erred in asserting that the petitioners were liable for any interest accruing since date of filing of return as the interest abatement principles of sec_6404 apply in connection with the foregoing paragraph of the petition includes allegations that there was an unreasonable delay between the filing of petitioners' tax_return and the issuance of the notice_of_deficiency the petition also includes an allegation that the notice_of_deficiency was issued beyond the applicable_period of limitations after filing an answer to the petition respondent filed a motion to dismiss for lack of jurisdiction and to strike with respect to penalties and interest respondent contends that the court lacks jurisdiction to consider petitioners' liability for any additions to tax or penalties in this case because respondent did not determine that petitioners are liable for any such items respondent further contends that the court lacks jurisdiction to consider petitioners' liability for statutory interest because respondent did not issue a final_determination not to abate interest petitioners filed an objection to respondent's motion to dismiss petitioners do not dispute respondent's assertion that respondent did not determine additions to tax or penalties in this case on the other hand petitioners maintain that the court has jurisdiction to consider the question of whether interest should be abated for petitioners assert that they requested that respondent abate interest during settlement conferences with respondent and that the court should treat the notice_of_deficiency as respondent's final_determination not to abate interest this matter was called for hearing at the court's motions session in washington d c counsel for respondent appeared at the hearing and presented argument in support of the pending motion further respondent stated that at the time of the hearing petitioners were not precluded from filing a request for abatement of interest although petitioners did not appear at the hearing they did file a written_statement with the court pursuant to rule c petitioners' rule c statement includes allegations that the court should treat the notice_of_deficiency in this case as respondent's final_determination to deny petitioners' request to abate interest in light of respondent's final_determination denying a request for abatement of interest filed by t john tsalaky petitioner james bourekis' brother-in-law and partner in pcs t john and magdaline b tsalaky filed a petition for review of respondent's denial of their request to abate interest that matter is currently pending before the court at docket no petitioners contend that under the circumstances it would be futile costly and administratively inconvenient for them to file a request for abatement of interest discussion the tax_court is a court of limited jurisdiction and we may exercise our jurisdiction only to the extent authorized by congress 85_tc_527 respondent's motion to dismiss and to strike concerns the court's jurisdiction over additions to tax and penalties on the one hand and statutory interest on the other for clarity we address the two matters separately jurisdiction--additions to tax and penalties the court's jurisdiction to redetermine a deficiency in tax depends upon the issuance of a valid notice_of_deficiency and a timely filed petition rule a and c 93_tc_22 90_tc_142 further the court's jurisdiction generally is limited to a redetermination of the deficiency determined in the notice_of_deficiency or an increased deficiency additional_amounts or additions to tax asserted by the commissioner at or before a hearing or rehearing see sec_6213 sec_6214 petitioners filed a timely petition contesting respondent's deficiency determination as well as additions to tax and penalties for however there is no dispute in this case that respondent did not determine and does not assert that petitioners are liable for additions to tax or penalties for consequently we shall grant respondent's motion to dismiss for lack of jurisdiction and to strike insofar as respondent moves to dismiss and strike allegations in the petition contesting additions to tax and penalties jurisdiction--statutory interest respondent also moves to dismiss for lack of jurisdiction and to strike allegations in the petition contesting statutory interest the court's jurisdiction to redetermine a tax_deficiency generally does not extend to statutory interest imposed under sec_6601 see 89_tc_352 64_tc_589 see also asciutto v commissioner tcmemo_1992_564 affd 26_f3d_108 9th cir outside of the court's normal deficiency jurisdiction however sec_6404 authorizes the court to review the commissioner's denial of a taxpayer's request to abate an assessment of statutory interest see 109_tc_96 109_tc_92 petitioners rely upon sec_6404 as the basis for the court's jurisdiction in this case before proceeding with our analysis we briefly review the commissioner's authority to abate assessments of interest as set forth in sec_6404 and e sec_6404 authorizes the commissioner to abate an assessment of interest where the underlying underpayment is attributable in whole or in part to a mathematical error if the return was prepared by an officer_or_employee of the internal_revenue_service acting in his official capacity to provide assistance to taxpayers in the preparation of income_tax returns further sec_6404 authorizes the commissioner to abate an assessment of interest that is computed based upon any deficiency or payment of tax that is attributable in whole or in part to any unreasonable error or delay by an officer_or_employee of the internal_revenue_service in performing a ministerial or managerial act sec_6404 recently codified under sec_302 of the taxpayer bill of right sec_2 publaw_104_168 110_stat_1452 provides in pertinent part as follows g review of denial of request for abatement of interest -- in general --the tax_court shall have jurisdiction over any_action brought by a taxpayer who meets the requirements referred to in sec_7430 to determine whether the secretary's failure to abate interest under this section was an abuse_of_discretion and may order an abatement if such action is brought within days after the date of the mailing of the secretary's final_determination not to abate such interest petitioners oppose the portion of respondent's motion seeking to dismiss and to strike the allegations in the petition contesting statutory interest on the ground that the court should treat the notice_of_deficiency as respondent's notice of final_determination not to abate interest under sec_6404 we disagree a notice_of_deficiency under sec_6213 and a notice of final_determination not to abate interest under sec_6404 share similarities in function and purpose specifically like a notice_of_deficiency a notice of final_determination not to abate interest is a prerequisite to the court's jurisdiction and serves as a taxpayer's ticket to the tax_court in addition the mailing of both notices starts the running of separate statutorily defined periods for filing a petition for review with the court it is well established that the court lacks jurisdiction over a petition that is filed with respect to a letter from the commissioner to the taxpayer that was not intended to constitute a notice_of_deficiency see 84_tc_1308 affd 814_f2d_1356 9th cir 52_tc_358 schoenfeld v commissioner tcmemo_1993_303 n in applying this principle in the present case it is evident that respondent did not intend for the notice_of_deficiency to serve as a final_determination not to abate interest under sec_6404 petitioners admit that they did not file a formal request for abatement of interest with respondent see revproc_87_42 1987_2_cb_589 requests for abatement of an assessment of interest should be made on form_843 claim_for_refund and request for abatement in this regard neither revenue_agent kenley's date letter the examination_report that accompanied that letter nor the notice_of_deficiency that petitioners received in this case indicates that respondent has given any consideration to whether it would be appropriate to abate an assessment of interest in this case under the circumstances we decline to treat the notice_of_deficiency as a notice of final_determination not to abate interest under sec_6404 petitioners' argument that the notice of final_determination not to abate interest that respondent issued to t john and magdaline b tsalaky provides a basis for the court to exercise jurisdiction in this case is likewise misplaced at best petitioners' argument is a request that we assume jurisdiction under sec_6404 based upon equitable considerations however as a court of limited jurisdiction we may not apply equitable principles to assume jurisdiction over a matter not authorized by statute see 95_tc_617 and cases cited therein absent a notice of final_determination not to abate interest on the deficiency in their own tax petitioners' attempt to invoke the court's jurisdiction under sec_6404 must fail and we so hold accordingly we shall grant respondent's motion to dismiss for lack of jurisdiction and to strike insofar as the motion concerns allegations in the petition respecting statutory interest to reflect the foregoing an order will be issued granting respondent's motion to dismiss for lack of jurisdiction and to strike with respect to penalties and interest
